DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 29 March 2022, with respect to the claim objections and rejections under 35 USC 112 have been fully considered and are persuasive. The claim objections and rejections under 35 USC 112 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 29 March 2022, with respect to the allowable subject matter indicated for previously presented claim 13 and now included in independent claim 7 have been fully considered and are persuasive. The rejection of claim 7 under 35 USC 103 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 29 March 2022, with respect to the claim 1-6 rejections have been fully considered and are not persuasive. Applicant argues that since Bianchi does not disclose an inboard end of the structural member is configured to be received within a clearance defined between a pair of arms extending from and integrally formed with a rotor hub within the rotor system the claims are now allowable. The examiner respectfully disagrees. Note that the clearance, pair of arms and rotor hub limitations are part of a rotor system that is not required by the claimed structural member since they are intended use limitations. Since the disclosed structural member of Bianchi recites the claimed structural limitations of the structural member, said structural member of Bianchi is capable of being received as intended by the intended use limitations, therefore, claims 1-6 are still being rejected as obvious in view of Bianchi, see below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al – hereafter Bianchi – (US 9,085,986 B2).

Regarding claim 1, Bianchi teaches a structural member (Fig.1/2) for use in a rotor system which rotates about a rotational axis (column 1 line 13-15), comprising:
a pin (Fig.2, 31);
a filler component (Fig.2, 32) positioned adjacent the pin; and
a plurality of layers of composite material having fibers oriented lengthwise along a central axis (Fig.2, 20; column 5 line 47-60; note “main spar 20 is preferably a spar made of composite materials having fibers extending from the attachment zone 21 to the distal zone 22 along a longitudinal direction X1”), wherein the fibers in the plurality of layers of composite material are wrapped about the pin and the filler component (Fig.2; column 5 line 47-60; note “fiber fabric may be draped while taking care to wind it around the transmission means and in particular around the bushing 31”) such that the fibers extend along the central axis and the plurality of layers form an opening filled by the filler component and which decreases as a function of distance from the pin along the central axis (Fig.2);
wherein an inboard end of the structural member is configured to be received within a clearance defined between a pair of arms extending from and integrally formed with a rotor hub within the rotor system (Note that the clearance, pair of arms and rotor hub limitations are part of a rotor system that is not required by the claimed structural member since they are intended use limitations; see “for use in a rotor system” in preamble. The claimed structural limitations of the structural member are disclosed by Bianchi above, therefore, said structural member of Bianchi is capable of being received as intended by the intended use limitations).
Bianchi does not explicitly teach the pin extending substantially perpendicular to the rotational axis and the central axis is perpendicular to the rotational axis. However, a person of ordinary skills in the art could determine from Fig.1 that the airfoil profile of rotor blade 1 would be better suited to generate lift force when the rotational axis is in the direction of Z, therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the rotor system of Bianchi by defining the rotational axis along the Z direction because this would allow the rotor blade to properly and efficiently generate lift. Note that this configuration would result in the pin extending substantially perpendicular to the rotational axis and the central axis being perpendicular to the rotational axis.

Regarding claim 3, Bianchi further teaches the filler component is arranged directly adjacent and in contact with the pin (Fig.2, note filler 32 in contact with pin 31).

Regarding claim 4, Bianchi further teaches the filler component is generally triangular in shape and an end of the filler component adjacent to the pin is equal in length to a diameter of the pin (Fig.2).

Regarding claim 5, Bianchi further teaches at least one of a size and shape of the filler component is selected to tune a natural frequency of the structural member (Fig.2, 32; note that the shape of the filler is generally triangular which is the same as the disclosed by applicant, therefore, the shape inherently achieves the function of tuning a natural frequency of the structural member as claimed).

Regarding claim 6, Bianchi further teaches a first end and a second opposite end of each of the plurality of layers of composite material is positioned at an outboard end of the structural member (Fig.2, note as ends of 20 merge towards 22).

Regarding claim 21, Bianchi further teaches a portion of the filler component is arranged within the clearance (Note that the clearance, pair of arms and rotor hub limitations are part of a rotor system that is not required by the claimed structural member since they are intended use limitations; see “for use in a rotor system” in preamble. The claimed structural limitations of the structural member are disclosed by Bianchi above, therefore, said structural member of Bianchi is capable of being received as intended by the intended use limitations).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al – hereafter Bianchi – (US 9,085,986 B2) as applied to claim 1 above, and further in view of Jonda (US 4,038,885).
Regarding claim 2, Bianchi teaches all the limitations of claim 1, see above, and further teaches the pin is cylindrical in shape (Fig.2, 31) and has a generally hollow interior to receive a pin (Fig.8/9, 73) when connected to the rotor system, however, Bianchi does not explicitly teach the pin hollow interior receiving a bolt.
Jonda teaches a connecting element for a part of fiber-reinforced plastic stressed by longitudinal and/or bending forces when a fiber strand forms an end loop around a bush (column 1 line 6-9), connecting elements according to the present invention may be used in highly stressed situations such as in aviation and astronautics, for example, in the manufacture of blade roots for rotor blades (column 4 line 12-15). Jonda further teaches a pin that is cylindrical in shape (Fig.1, 2) and has a generally hollow interior to receive a bolt (Fig.1, 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the structural member of Bianchi by having the pin hollow interior receiving a bolt as taught by Jonda because this would require a simple substitution of one known element (pin of Bianchi) for another (bolt of Jonda) to obtain predictable results (fastening a blade root to a rotating assembly).

Allowable Subject Matter
Claims 7-8, 10-12 and 14-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745